DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 6/10/2022.  This action is made FINAL.

Claims 1-20 are pending and they are presented for examinations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “earlier version” in claim 4 (similarly claims 11 and 17) is a relative term which renders the claim indefinite. The term “earlier version” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification states that a procedure can iteratively find ever-earlier versions.  Therefore, the term earlier version is a relative term.


Response to Arguments

Applicant's arguments filed regarding claim 1 (page 9-10), “However, no portion of Wagner cited by the Examiner refers to a potential request failure or detection thereof.  At best, paragraph [0051] teaches “the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.”  
The examiner would like to point out to Wagner in view of Tal discloses the above limitation.
Instant application discloses [PGPub paragraph 3], a method includes responding to receiving on a serverless platform a request for a containerized service and detecting a potential request failure by searching a database with computer hardware, the database mapping version-specific requests to a plurality of containers configured and managed by the serverless platform. The method also includes redirecting the request to a container containing a prior version of the containerized service requested in response to determining that the prior version of the containerized service maps to a version-specific request that matches the request received.
Wagner discloses determination/detection/decision step to decide to use another version if not enough containers have a newer version loaded thereon.  Therefore, hypothetical/potential failure of the request is circumvented by using another version.
The decision to use another version would not be necessary if there was enough versions of the requested version thus the request version would be fulfilled as per request (i.e. there would be no potential request failure). 
 [Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.
 Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 7 (page 10), “However, this does not each “determining that a configuration of the request does not match a configuration specified for a current version of the containerized service.”
  	The examiner would like to point out to Wagner which discloses configuration not matching configuration specified for a current version of the containerized service.  When a user code is not the current version, the difference in the code is not identical (i.e. the request not match a configuration specified for a current version).  Versioning and deployment manager automatically determines any updates to the user code has been made (i.e. not matching configuration).
 [Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use, and the versioning and deployment manager 150 may determine, for each request, whether the version specified by the user is different from the one or more versions of the code that might be running on the virtual compute system 110. In yet another example, the request may include an identifier that is unique to the code (e.g., date of creation, date of modification, hash value, etc.). In other embodiments, the versioning and deployment manager 150 may automatically determine, based on the user code received along with the request, whether there has been any updates to the user code. For example, the versioning and deployment manager 150 may calculate a hash value or a checksum of the code and determine whether the code is different from the one or more versions of the code that might be running on the virtual compute system 110.
[Paragraph 39], Although the components inside the containers 156B, 158A are not illustrated in the example of FIG. 1, each of these containers may have various operating systems, language runtimes, libraries, and/or user code. In some embodiments, instances may have user codes loaded thereon (e.g., in an instance-level cache such as the code cache 159C), and containers within those instances may also have user codes loaded therein (e.g., container 156A). In some embodiments, the worker manager 140 may maintain a list of instances in the active pool 140A. The list of instances may further specify the configuration (e.g., OS, runtime, container, etc.) of the instances. In some embodiments, the worker manager 140 may have access to a list of instances in the warming pool 130A (e.g., including the number and type of instances). In other embodiments, the worker manager 140 requests compute capacity from the warming pool manager 130 without having knowledge of the virtual machine instances in the warming pool 130A.)
Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 2 and 3 (page 11), “The claims explicitly recite that the routing rule redirects future request matching the request received…  However, the Examiner’s cited paragraph [0051], does not contemplate receiving a request and then generating/storing a routing rule for future requests matching the received request.”
“The claims explicitly recite generating a reconfigured request different from the request received”.
Wagner discloses creating a rule to use older version of the code while the new version is being downloaded.  Any requests (i.e. future requests) that arrives while the code is being downloaded will be routed to the older version of the code by reconfiguring the request to another version.
[Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.  [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.  [Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use…)
	Therefore, argument is not persuasive.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (Pub 20160092250) (hereafter Wagner) in view of Tal et al. (Pub 20210200814) (hereafter Tal).

As per claim 1, Wagner teaches:
A method, comprising: 
responsive to receiving on a serverless platform a request for a containerized service and detecting a potential request failure, searching a database with computer hardware, the database mapping version-specific requests to a plurality of containers configured and managed by the serverless platform; and 
redirecting the request to a container containing a prior version of the containerized service requested in response to determining that the container maps to a version-specific request that matches the request received.  ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use…  [Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.  [Paragraph 49], The code deployment data 150A may include data regarding the history of incoming requests, versions of the user code executed on the virtual compute system 110, and any other metric that may be used by the versioning and deployment manager 150 to adjust and/or optimize the deployment of the user code associated with the incoming code execution requests.  [Paragraph 32], FIG. 1 may include two or more runtimes, each of which may be used for running a different user code. In some embodiments, the warming pool manager 130 may maintain a list of instances in the warming pool 130A. The list of instances may further specify the configuration (e.g., OS, runtime, container, etc.) of the instances.  [Paragraph 39], Although the components inside the containers 156B, 158A are not illustrated in the example of FIG. 1, each of these containers may have various operating systems, language runtimes, libraries, and/or user code. In some embodiments, instances may have user codes loaded thereon (e.g., in an instance-level cache such as the code cache 159C), and containers within those instances may also have user codes loaded therein (e.g., container 156A). In some embodiments, the worker manager 140 may maintain a list of instances in the active pool 140A. The list of instances may further specify the configuration (e.g., OS, runtime, container, etc.) of the instances. In some embodiments, the worker manager 140 may have access to a list of instances in the warming pool 130A (e.g., including the number and type of instances). In other embodiments, the worker manager 140 requests compute capacity from the warming pool manager 130 without having knowledge of the virtual machine instances in the warming pool 130A.)
Although Wagner silently discloses mapping version-specific requests to a plurality of containers.
Wagner does not explicitly disclose mapping information (i.e. mapping version-specific) within a serverless platform.
Tal teaches mapping version-specific within a serverless platform. ([Paragraph 10], The automation server may allow streamlined deployment from new application code directly to containers. Support for other deployment frameworks, such as service meshes (e.g., Istio) or other middleware (e.g., Knative), may also be included in the containerized application platform…  [Paragraph 11], when mapping resources associated with the containerized orchestration engine and/or the containerized application platform…  [Paragraph 119], In the classification phase, proxy servers 312 may further probe each discovered device to determine the version of its operating system. The probes used for a particular device are based on information gathered about the devices during the scanning phase.  [Paragraph 157], As also illustrated in FIG. 6B (e.g., in a primary portion of the browser interface), the browser interface may provide for building and deploying different versions of one or more containerized software applications. Such containerized software applications may be built and deployed using an application pipeline to further streamline developer timelines (e.g., a Jenkins pipeline may be integrated into the containerized application platform 609, allowing an automated process from source code to executable deployment image).  
Tal also teaches searching/matching a container by querying/searching ([Paragraph 12], In some embodiments, the discovery process may first identify a deployment configuration of the containerized application platform by querying an associated deployment configuration application programming interface (API). The deployment configuration may be used within the containerized application platform to template new deployments to pods within the computing cluster. The new deployments may be based on executable images generated/maintained by the containerized application platform, for example. In addition, a replication controller associated with the containerized orchestration engine may be used to deploy the new deployments to the pods and monitor (and repair and/or replace, if necessary) those deployments during execution. After identifying the deployment configuration of the containerized application platform, a build configuration of the containerized application platform may be retrieved by querying an associated build configuration API. The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later access.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Wagner wherein a request for a containerized service is received and failure is detected based on lack of availability of version-specific requests to a plurality of containers based on mapping information and request is redirected to a prior version of a container, into teachings of Tal wherein mapping information is generated/maintained based on container request(s) received within a serverless platform, because this would enhance the teachings of Wagner wherein by maintaining a mapping information of containers to a specific requests, requests can be routed to a previous version of the container thus when new-version of requested container is not available, prior version of the container can be used without building a new container therefore reducing delays.


As per claim 2, rejection of claim 1 is incorporated:
Wagner teaches further comprising generating and electronically storing a routing rule that redirects future requests matching the request received to the container containing the prior version of the containerized service. ([Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.  [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.)

As per claim 3, rejection of claim 1 is incorporated:
Wagner teaches wherein the redirecting comprises generating a reconfigured request different from the request received, the reconfigured request corresponding to the container containing the prior version of the containerized service requested. ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use… [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.)

As per claim 4, rejection of claim 3 is incorporated:
Wagner teaches wherein 
the generating comprises adding an earlier revision indicator to a header of the request in response to failing to invoke the containerized service requested using a latter revision version indicator. ([Paragraph 27], The frontend 120 may receive the request to execute such user codes in response to Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing the user code. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing the code execution request to the frontend 120… [Paragraph 64], For example, the code deployment unit 186 may determine whether the user code associated with an incoming request is a newer version of a code that is loaded on one or more of the containers of the virtual compute system 110. Based on the nature of the incoming request and the state of the virtual compute system 110, the code deployment unit 186 determines where the code should be placed and which code should be used to service which request. [Paragraph 68-70], At block 704, the versioning and deployment manager 150 detects that the code associated with the request is an updated version of a code that has already been loaded onto the virtual compute system 110. For example, one or more containers may have the older version of the code associated with the request loaded thereon. At block 706, the versioning and deployment manager 150 initiates a download of the updated version of the code onto the virtual compute system 110. For example, the versioning and deployment manager 150 cause the updated version of the code to be downloaded onto an internal data store of the virtual compute system 110 (e.g., internal data store 160 of FIG. 1), a code cache on one of the instances (e.g., code cache 158C of FIG. 1), or one or more containers created on the virtual compute system 110. At block 708, the versioning and deployment manager 150 causes the code execution request associated with the updated version of the code to be processed with an older version of the code that was previously loaded on one of the containers before the code execution request was received at block 702.) discloses header information include parameters (i.e. requested specific version) included in the request.  

As per claim 5, rejection of claim 1 is incorporated:
Tal teaches further comprising adding a path property to a build component of the serverless platform when creating a new version of the containerized service, wherein the path property is used to locate interface definition information for mapping a newly configured request to the new version of the containerized service. ([Paragraph 12], The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later access. Further, the database may also store information about one or more relationships between the build configuration and the deployment configuration (e.g., which namespace they share or any variables and/or data shared and/or communicated between the two objects). The deployment configuration and build configuration are included as examples. Other objects within the respective containerized application platform may be discovered during the discovery process (e.g., routes, groups, users, projects, images, image streams, etc.).  [Paragraph 153], APIs associated with both the containerized orchestration engine and the containerized application platform 609. For example, API 608 may include a deployment configuration API, a build configuration API, a route API, a group API, a user API, a project API, an image API, and/or an image stream API, each associated with the containerized application platform 609. Additionally or alternatively, API 608 may include core container API(s), cron job API(s), daemon set API(s), deployment API(s), job API(s), pod API(s), replica set API(s), replication controller API(s), stateful set API(s), endpoint API(s), ingress API(s), service API(s), configuration map API(s), persistent volume API(s), storage class API(s), volume API(s), volume attachment API(s), controller revision API(s), custom resource definition API(s), event API(s), limit range API(s), horizontal pod autoscaler API(s), mutating webhook configuration API(s), validating web-hook configuration API(s), pod template API(s), pod disruption budget API(s), priority class API(s), pod preset API(s), pod security policy API(s), API service API(s), audit sink API(s), binding API(s), certificate signing request API(s), cluster role API(s), cluster role binding API(s), component status API(s), lease API(s), namespace API(s), node API(s), resource quota API(s), role API(s), role binding API(s), runtime class API(s), service account API(s), token request API(s), token review API(s), and/or network policy API(s), each associated with the containerized orchestration engine.  [Paragraph 180], The mappings may also be expressed as a graph, with each node of the graph representing a containerized software application and each link between the nodes representing a communicative relationship. To that end, the database may store therein a definition of the graph.)

As per claim 6, rejection of claim 5 is incorporated:
Tal teaches further comprising extracting the interface definition information from an application programming interface (API) definition file in response to locating the API definition file stored in a repository or extracting the interface definition information from a container launched from a container image. ([Paragraph 12], The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later access. Further, the database may also store information about one or more relationships between the build configuration and the deployment configuration (e.g., which namespace they share or any variables and/or data shared and/or communicated between the two objects). The deployment configuration and build configuration are included as examples. Other objects within the respective containerized application platform may be discovered during the discovery process (e.g., routes, groups, users, projects, images, image streams, etc.).  [Paragraph 153], APIs associated with both the containerized orchestration engine and the containerized application platform 609. For example, API 608 may include a deployment configuration API, a build configuration API, a route API, a group API, a user API, a project API, an image API, and/or an image stream API, each associated with the containerized application platform 609. Additionally or alternatively, API 608 may include core container API(s), cron job API(s), daemon set API(s), deployment API(s), job API(s), pod API(s), replica set API(s), replication controller API(s), stateful set API(s), endpoint API(s), ingress API(s), service API(s), configuration map API(s), persistent volume API(s), storage class API(s), volume API(s), volume attachment API(s), controller revision API(s), custom resource definition API(s), event API(s), limit range API(s), horizontal pod autoscaler API(s), mutating webhook configuration API(s), validating web-hook configuration API(s), pod template API(s), pod disruption budget API(s), priority class API(s), pod preset API(s), pod security policy API(s), API service API(s), audit sink API(s), binding API(s), certificate signing request API(s), cluster role API(s), cluster role binding API(s), component status API(s), lease API(s), namespace API(s), node API(s), resource quota API(s), role API(s), role binding API(s), runtime class API(s), service account API(s), token request API(s), token review API(s), and/or network policy API(s), each associated with the containerized orchestration engine.  [Paragraph 180], The mappings may also be expressed as a graph, with each node of the graph representing a containerized software application and each link between the nodes representing a communicative relationship. To that end, the database may store therein a definition of the graph.)

As per claim 7, rejection of claim 1 is incorporated:
Wagner teaches wherein the detecting comprises determining that a configuration of the request does not match a configuration specified for a current version of the containerized service. ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use… [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.)

As per claims 8-10, 12 and 13.  These are system claims corresponding to the method claims 1-3, 5 and 6.  Therefore, rejected based on similar rationale.

As per claims 14-16, and 18-20.  These are non-transitory computer-readable storage media claims corresponding to the method claims 1-3 and 5-7.  Therefore, rejected based on similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196